Exhibit 10.5

 

AMENDMENT TO LETTER AGREEMENT

 

This Amendment to Letter Agreement (the “Amendment”) is made effective as of
January 1, 2009, by and between Neiman Marcus, Inc., a Delaware corporation
(formerly known as Newton Acquisition, Inc.) (the “Company”) and Burton M.
Tansky (“Tansky”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Tansky entered into a letter agreement dated October 4,
2005, regarding the opportunity to acquire shares and options (the “Letter
Agreement”); and

 

WHEREAS, the Company and Tansky now desire to amend the Letter Agreement for
compliance with Internal Revenue Code Section 409A and the Treasury Regulations
thereunder;

 

NOW, THEREFORE, in consideration of the premises, the parties do hereby agree as
follows:

 

1.             Section 7(c) of the Letter Agreement is hereby amended and
restated in its entirety as follows:

 

(c)  If, after the Closing Date but prior to the existence of a Public Market,
Newco or Newton Holding, LLC (“Newton LLC”) proposes to issue additional shares
of common stock of Newco or membership interests of Newton LLC in an arm’s
length transaction (in each case with the exception of any issuance in
connection with any merger, acquisition or similar corporate event or to
employees pursuant to an employee incentive plan), Newco or Newton LLC, as
applicable, shall provide written notice (the “Issuance Notice”) to you of such
anticipated issuance no later than ten (10) days prior to the anticipated
issuance date.  The Issuance Notice shall set forth the material terms and
conditions of the issuance, including the proposed purchase price for the new
shares of common stock of Newco or membership interests of Newton LLC.  You
shall have the right, upon receipt of the Issuance Notice, to purchase
additional shares of common stock of Newco up to your pro rata portion (based on
the number of shares of common stock of Newco you own immediately prior to such
issuance), at the price and on the terms and conditions specified in the
Issuance Notice by delivering an irrevocable written notice to Newco no later
than five (5) days before the anticipated issuance date, setting out the number
of new shares of common stock of Newco for which the right is exercised;
provided that if the issuance is of membership interests in Newton LLC, your pro
rata portion shall be calculated as if the shares of common stock of Newco held
by you and all

 

--------------------------------------------------------------------------------


 

other holders of the shares of common stock of Newco (other than Newton LLC)
were converted into membership interests in Newton LLC and you held such
membership interests together with all of the holders of membership interests in
Newton LLC on the date the notice was delivered.  If you fail to exercise all or
a portion of your preemptive rights, Newco or Newton LLC, as applicable, shall
be permitted to complete the proposed issuance without any further notice or
action related to the rights provided in this Section 7(c).  In the event that
Newton LLC proposes to issue new membership interests, Newton LLC and Newco may
determine, in their sole discretion, to permit you to exercise your preemptive
rights to purchase membership interests in Newton LLC rather than additional
shares of common stock of Newco.

 

2.             Section 10 of the Letter Agreement is hereby amended and restated
in its entirety as follows:

 

10.           Section 409A of the Code; Other Tax Provisions.  If Newco receives
the advice of counsel selected by Newco and reasonably acceptable to you that
any payment or distribution with respect to the Rollover Shares or Rollover
Options (or the Shares and Newco Options you receive as a result of rolling over
the Rollover Shares or Rollover Options) or the conversion of the Rollover
Shares or Rollover Options into Shares and Newco Options pursuant to the terms
of this Agreement (the “Payment”) would result in the imposition of a 20%
additional tax pursuant to Section 409A of the Code, Newco shall have the right
to make such modifications or amendments to Shares and/or Newco Options as are
reasonably necessary to avoid the application of Section 409A of the Code, after
consultation with you and your counsel.  In making any such amendments or
modifications, Newco shall take all steps to put you in substantially the same
economic position as you would have been in had such modifications or amendments
not been made, to the extent reasonably practical.  You hereby stipulate that
Cleary Gottlieb Steen and Hamilton LLP is acceptable counsel for purposes of
this Section 10.  If, after giving effect to any such modifications or
amendments, any Payment results in the imposition of an 20% additional tax,
penalties and interest under Section 409A of the Code, Newco will pay you an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
you after deduction of any 20% additional tax imposed under Section 409A of the
Code, and any federal, state and local income, employment and excise tax imposed
upon any Gross-Up Payment shall be equal to such 20% additional tax, penalties
and interest.  The Gross-Up Payment shall be paid to you within ten
(10) business days of you providing notice to NMG that the related taxes are
due, but in no event later than the end of your taxable year next following the
taxable year in which such related taxes are remitted.

 

2

--------------------------------------------------------------------------------


 

In addition, the parties hereto expect that the rollover will be treated for
federal income tax purposes as a tax-free rollover.  In the event the Internal
Revenue Service challenges the structure of the rollover of your Rollover Shares
or Rollover Options into Newco Equity, as set forth herein, the parties shall
use their reasonable efforts and take reasonable actions to minimize any adverse
tax treatment, including, without limitation, exercising Options.  If, after
taking all reasonable and appropriate actions, you incur penalties or interest
during your lifetime as a result of the Internal Revenue Service’s challenge,
Newco will indemnify you for such penalties and interest on a net after-tax
basis as described in the preceding paragraph.  Any such payment or
reimbursement shall be made within ten (10) business days of you providing
notice to NMG that such penalties and interest have been incurred, but in any
event no later than the last day of your taxable year following the taxable year
in which the expense was incurred.  Further, the amount of penalties or interest
eligible for payment or reimbursement during a taxable year shall not affect the
amount eligible for payment or reimbursement in any other taxable year.

 

3.             Except as otherwise specifically set forth herein, all other
terms and conditions of the Letter Agreement shall remain in full force and
effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on this the 28 day of December, 2008.

 

 

 

 

  NEIMAN MARCUS, INC.

 

 

 

 

 

 

By:

/s/ Nelson A. Bangs

 

 

Its:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

  /s/ Burton M. Tanksy

 

3

--------------------------------------------------------------------------------